NOBEL LEARNING COMMUNITIES, INC.
409A POLICY
REGARDING EXECUTIVE SEVERANCE AGREEMENTS


In 2004, Congress amended the Internal Revenue Code to add new Code Section 409A
relating to the tax treatment of amounts payable under plans or arrangements
providing for the "nonqualified" deferral of compensation. Subsequently, the
Internal Revenue Service adopted regulations, effective January 1, 2008, which
require that companies amend certain agreements prior to December 31, 2008 in
order to comply with the requirements of Section 409A. The following 409A Policy
(the "409A Policy") is adopted by the Compensation Committee of the Board of
Directors of Nobel Learning Communities, Inc. for the purpose of describing how
the executive Severance Agreements designated below will be implemented and
administered consistent with the requirements of Section 409A of the Internal
Revenue Code. The Severance Agreements will be implemented and administered in
accordance with their terms, except as modified by this 409A Policy. In the
event of any conflict between the terms of this 409A Policy and the terms of a
Severance Agreement, this 409A Policy shall control.

Capitalized terms as used herein shall, except as otherwise noted, have the same
meanings as used in each Severance Agreement. "Employer" as used herein means
Nobel Learning Communities, Inc. and its successors and assigns.

Designated Severance Agreements

.



The following Severance Agreements are subject to this 409A Policy:

 1. Severance Agreement dated as of April 6, 2007 between Nobel Learning
    Communities, Inc. and Thomas Frank.
 2. Severance Agreement dated as of April 6, 2007 between Nobel Learning
    Communities, Inc. and G. Lee Bohs.
 3. Severance Agreement dated as of April 6, 2007 between Nobel Learning
    Communities, Inc. and Patricia B. Miller.
 4. Severance Agreement dated as of April 6, 2007 between Nobel Learning
    Communities, Inc. and Jeanne Marie Welsko.
 5. Severance Agreement dated as of September 15, 2008 between Nobel Learning
    Communities, Inc. and Susan W. Race.
 6. Severance Agreement dated as of August 27, 2008 between Nobel Learning
    Communities, Inc. and Bruce Friedman.
 7. Severance Agreement dated as of August 27, 2008 between Nobel Learning
    Communities, Inc. and Barbara Mooney.
 8. Severance Agreement dated as of August 27, 2008 between Nobel Learning
    Communities, Inc. and Scott Witmoyer.
 9. Severance Agreement dated as of August 27, 2008 between Nobel Learning
    Communities, Inc. and Shari Anisman.

    Revised Definition of Good Reason

    .

    

    In each Severance Agreement, "Good Reason" means, within twelve (12) months
    following a Change in Control (as defined in each Severance Agreement), a
    material reduction in the Executive's authority or responsibility, a
    material reduction in the Executive's rate of base pay, or a material change
    in the geographic location at which the Executive must perform services;
    provided however, that such material change shall not be deemed to occur
    unless the Executive's principal work location is changed to a location that
    is more than fifty (50) highway miles from his or her principal work
    location immediately before the change and the change increases the
    Executive's commuting distance in highway mileage.

    A material reduction in authority or responsibility means the assignment to
    the Executive of any duties materially inconsistent in any respect with his
    or her position (including status, offices, titles, and reporting
    requirements), and that detract from or reduce the authority, duties or
    responsibilities to which the Executive was assigned immediately before the
    change; or any other action by Employer that results in a material
    diminution in such position, authority, duties, or responsibilities.
    However, a material reduction in authority or responsibility shall not
    include:

     a. an isolated, insubstantial and inadvertent action taken in good faith
        and which is remedied by Employer promptly after receipt of notice
        thereof given by the Executive; or
     b. any temporary reduction in authority or responsibility while the
        Executive is absent from active service on any approved disability or
        approved leave of absence.
    
        Procedure to Determine a Good Reason Termination
    
        .
    
        
    
        Whether "Good Reason" for termination of employment, for purposes of
        each Severance Agreement, exists shall be determined in accordance with
        the following procedures:
    
     c. If the Executive determines that Good Reason exists to terminate his or
        her employment with Employer, the Executive must notify Employer in
        writing of the specific event which causes Good Reason to exist, within
        sixty (60) days of the occurrence of the event, and the notice shall
        also include the date on which the Executive will terminate employment
        with the Employer, which date shall be no earlier than thirty (30) days
        after the date of the notice.
     d. Employer shall have a period of thirty (30) days from the date of its
        receipt of the notice to remedy the condition that the Executive has
        determined causes Good Reason to exist, to the reasonable satisfaction
        of the Executive (the "remediation period"). Employer shall notify the
        Executive within ten (10) days whether it agrees or disagrees with the
        Executive's determination that the event specified in the notice
        constitutes Good Reason and whether it will exercise, or waive, its
        right to remedy the condition within the aforesaid remediation period.
     e. If Employer waives its right to remedy the condition, or if Employer
        attempts to remedy the condition but the Executive notifies the Employer
        in writing within seven (7) days of the close of the remediation period
        (including any extension of the remediation period that the parties may
        agree to in writing) that the remediation is not reasonably
        satisfactory, the Executive may terminate his or her employment for Good
        Reason on the date specified in the notice (or such later date as the
        Executive and Employer may mutually agree in writing) provided that Good
        Reason, as defined in this 409A Policy, continues to exist, and further
        provided that the Executive's termination of employment shall in no
        event take place later than twelve (12) months following the initial
        existence of the condition giving rise to Good Reason.

Payment of Accrued Obligations and Salary Continuation Payment

.



Payment of (a) accrued obligations as described in Section 3(b) of each
Severance Agreement, and (b) the Salary Continuation Payment described in
Section 3(c) of each Severance Agreement, shall be made within thirty (30) days
of the Executive's Termination Date or, if later, the Executive's execution and
delivery of the Waiver and Release contemplated by the Severance Agreement, but
in no event later than two and one-half (2 1/2) months following the close of
the calendar year in which the Executive's Termination Date occurs.

Payment of Pro-Rata Bonus

Payment of the pro-rata portion of the Executive's incentive compensation Award
with respect to the Employer's annual bonus program, as described in Section
3(e) of each Severance Agreement, shall be made as follows:

Unless the Executive's employment is terminated as a result of a Change in
Control, in which event the Award will be paid to the Executive in a single lump
sum on the Executive's Termination Date, the prorated amount shall be paid in
cash at the time that awards would have been paid for the performance period
under the annual bonus program to other participants in the applicable bonus
program who have not terminated employment; provided however, that payment shall
in no event be made later than two and one-half (2 1/2) months following the end
of the calendar year in which the performance period ends.

Outplacement Services



The outplacement services benefit described in Section 3(g) of each Severance
Agreement shall be administered as follows:

The Executive shall be eligible to receive, at Employer's expense, executive (or
senior executive, as applicable) outplacement services from an outplacement
agency selected or approved by the Employer until a date that is 6 months or 12
months (depending on the terms of the Executive's Severance Agreement) from the
Executive's Termination Date. If Employer's fulfillment of the foregoing
commitment takes the form of reimbursement of expenses borne by the Executive
with respect to such outplacement services, the following rules shall apply: The
Executive shall provide satisfactory evidence of the outplacement service
expenses he or she has incurred to Employer within ninety (90) days of the date
such expense is incurred. Employer will reimburse such expense within thirty
(30) days of presentation of such satisfactory evidence. In no event shall the
outplacement services benefit be subject to liquidation or exchange for another
benefit.

409A Compliance - In General

Notwithstanding any provision of a Severance Agreement to the contrary, any
benefit or payment that is due upon termination of the Executive's employment
pursuant to a Severance Agreement and that represents a "deferral of
compensation" within the meaning of Section 409A of the Internal Revenue Code
("Section 409A") shall only be paid or provided to the Executive upon a
"separation from service" as defined in Section 409A. For purposes of this
Agreement, however, amounts payable under this Agreement shall be deemed not to
be a "deferral of compensation" subject to Section 409A to the extent provided
in the exception in Treasury Regulation Section 1.409A-1(b)(4) ("short term
deferrals") and other applicable provisions of Treasury Regulations Section
1.409A-1 through A-6 (or any successor).


* * * *




Pursuant to action taken by Unanimous Consent of the Compensation Committee of
the Board of Directors on December 12, 2008, this 409A Policy is hereby adopted
effective as of January 1, 2008.

COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS

 

By /s/ David Warnock

David Warnock, Chairman